IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                             _____________________

                                  No. 00-60821
                                Summary Calendar
                             _____________________



MARY MILLER,

                                                         Plaintiff-Appellant,

                                       versus

PASCAGOULA MUNICIPAL
SEPARATE SCHOOL SYSTEM,

                                                          Defendant-Appellee.

_________________________________________________________________

      Appeal from the United States District Court for the
                 Southern District of Mississippi
_________________________________________________________________
                           June 7, 2001
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mary Miller appeals the district court’s summary judgment

dismissal of her 42 U.S.C. § 2000(e) et seq (Title VII) employment

discrimination claim against appellee Pascagoula Municipal Separate

School District on the basis of race and sex.               Because the facts

underlying Miller’s discrimination claims were adjudicated by a

state       agency    and   reviewed   by    a   state   court   of   competent

        *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                         1
jurisdiction, we find that the district court did not err in its

determination that Miller was collaterally estopped from pursuing

her Title VII claim in federal court.

      Under Kremer v. Chemical Construction Co., 456 U.S. 461, 466-

67 (1982), and University of Tennessee v. Elliott, 478 U.S. 788,

799 (1986), factual determinations made by state administrative

agencies carry preclusive weight in a subsequent federal suit when

the parties have had an adequate opportunity to litigate those

issues.   Miller initially presented her claims in a hearing before

the Pascagoula School Board, during which she was represented by

counsel and allowed to present evidence.                After an unfavorable

result, Miller appealed the decision to a State Chancery Court.

Reviewing    the   School   Board’s         findings,   that   tribunal   also

determined that Miller’s discrimination allegations were unfounded

and   that   the   school   had   fired       her   because    of   performance

deficiencies.      The Chancery Court specifically found that no

violation of Title VII, or any other statutory or constitutional

discrimination     violation,     had       occurred.      Because    Miller’s

allegation of discrimination in her firing was assessed by a state

administrative agency and reviewed by a competent state court, her

Title VII suit in federal court premised upon these same set of

facts is barred.     Elliott, 478 U.S. at 799.

      Miller fails to present any valid argument as to why Kremer

and Elliott are not controlling in this case.             Her assertion that



                                        2
the Pascagoula School Board is not a state administrative agency

for res judicata purposes is foreclosed by Levitt v. UTEP, 847 F.2d

221,   227   (5th   Cir.   1988)   (noting   that   “the   findings   of   the

university tribunal” were “reviewed administrative findings”).

Furthermore, contrary to Miller’s assertion, the Levitt court also

found that a plaintiff can be collaterally estopped despite the

fact that a right to sue letter was not issued at the time the

state or federal court reviewed the administrative findings.               Id.

at 224-25.    In addition, Miller’s argument that the Jackson County

Chancery Court is not a competent court to review the school

board’s findings because it is not a federal court is unsupported

by the case law.     See Kremer, 456 U.S. 461, 466.

       As a final matter, Miller claims that the issues decided by

the Chancery Court did not involve her Title VII claims and,

therefore, those findings should have no preclusive effect upon her

federal discrimination suit.          We disagree.         The school board

determination, reviewed by the state court, addressed the reasons

for her firing and rejected her discrimination claim, which she

specifically raised before both tribunals.

       Based on the foregoing reasons, the judgment of the district

court is

                                                            A F F I R M E D




                                      3